USDC IN/ND case 3:20-cv-00045-RLM-MGG document 7 filed 09/08/20 page 1 of 5
USDC IN/ND case 3:20-cv-00045-RLM-MGG document 7 filed 09/08/20 page 2 of 5




                                     2
USDC IN/ND case 3:20-cv-00045-RLM-MGG document 7 filed 09/08/20 page 3 of 5




                                     3
USDC IN/ND case 3:20-cv-00045-RLM-MGG document 7 filed 09/08/20 page 4 of 5




                                     4
USDC IN/ND case 3:20-cv-00045-RLM-MGG document 7 filed 09/08/20 page 5 of 5




                                     5
